The United States Court of Appeals for the Third Circuit having certified to the Supreme Court a question of law pursuant to Rule 2:12A-1, and the Court having determined to accept the question, modified to read as follows:
Is the arbitration agreement at issue, or any provision thereof, unconscionable under New Jersey law, and, if so, should such provision or provisions be severed?
And good cause appearing;
It is ORDERED pursuant to Rule 2:12A-6, that appellant shall file and serve a brief addressing the certified question within thirty days after the filing date of this Order, respondent shall file and serve its brief within twenty-one days thereafter, and appellant shall file and serve its reply brief, if any, within seven days after the filing of respondent’s brief; and it is further
ORDERED that the parties shall file nine copies of a joint appendix containing the portions of the record relevant to the Court’s determination of the questions presented; and it is further
ORDERED that the Clerk of the Court shall set this matter down for oral argument in due course pursuant to Rule 2:11—1(b).